Exhibit 10.4

SECURITY AGREEMENT

(Guarantor)

THIS SECURITY AGREEMENT (together with all amendments and other modifications,
if any from time to time hereto, this “Security Agreement”), is dated as of
December 30, 2011, by and among EACH OF THE GRANTORS SIGNATORY HERETO AND EACH
ADDITIONAL PARTY THAT BECOMES A GRANTOR HERETO PURSUANT TO SECTION 24 HEREOF
(together with their respective successors and assigns, collectively “Grantors”
and each individually “Grantor”), and BANK LEUMI USA, a New York banking
corporation (“Lender”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan Agreement dated as of December 30, 2011,
by and among ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability
company, ASTA FUNDING ACQUISITION II, LLC, a Delaware limited liability company,
PALISADES COLLECTION, L.L.C. , a Delaware limited liability company, PALISADES
ACQUISITION I, LLC, a Delaware limited liability company, PALISADES ACQUISITION
II, LLC, a Delaware limited liability company, PALISADES ACQUISITION IV, LLC, a
Delaware limited liability company, PALISADES ACQUISITION VIII, LLC, a Delaware
limited liability company, PALISADES ACQUISITION IX, LLC, a Delaware limited
liability company, PALISADES ACQUISITION X, LLC, a Delaware limited liability
company, CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware limited liability
company, SYLVAN ACQUISITION I, LLC, a Delaware limited liability company, and
OPTION CARD, LLC, a Colorado limited liability company (collectively referred to
herein as the “Borrowers”), the other Credit Parties signatory thereto, and
Lender (including all annexes, exhibits and schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), Lender has agreed to make the Revolving Loan to Borrowers; and

WHEREAS, in order to induce Lender to enter into the Loan Agreement and the
other Loan Documents and to induce Lender to make the Revolving Loan as provided
for in the Loan Agreement, Grantors have agreed to guarantee payment and
performance of the Obligations (as that term is defined in the Loan Agreement)
and have executed and delivered to Lender, that certain Guaranty dated of even
date with the Loan Agreement (the “Guaranty”); and

WHEREAS, Grantors have agreed to grant a continuing first-priority security
interest in and other Lien (as applicable) on the Collateral (as hereinafter
defined) to secure Grantors’ obligations under the Guaranty and all of the
Guaranteed Obligations (as that term is defined in the Guaranty);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, to induce Lender to make the Revolving Loan, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. DEFINED TERMS.

(a) Unless otherwise defined herein, terms defined in the Loan Agreement or in
Annex A attached thereto are used in this Security Agreement (including the
recitals hereof) as therein defined, and the following shall have the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined). All other capitalized terms contained in
this Security Agreement, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein.

(b) “Uniform Commercial Code jurisdiction” means any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

2. GRANT OF LIEN.

(a) To secure the prompt and complete payment, performance and observance of all
of the Guaranteed Obligations, each Grantor hereby grants, assigns, conveys,
mortgages, pledges, hypothecates and transfers to Lender a first- priority lien
and security interest in and other Lien (as applicable) upon all of its right,
title and interest in, to and under all property, including personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade names, styles or
derivations thereof), and whether owned or consigned by or to, or leased from or
to, such Grantor, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”), including, without
limitation, the following:

(i) all Accounts;

(ii) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(iii) all Documents;

(iv) all General Intangibles (including Payment Intangibles and Software and tax
refunds);

(v) all Contracts;

(vi) all Licenses;

(vii) all Goods (including Inventory, Equipment and Fixtures);

(viii) all Consumer Loans;

(ix) all Instruments;

 

2



--------------------------------------------------------------------------------

(x) all Investment Property;

(xi) all Intellectual Property;

(xii) all Deposit Accounts of any Grantor, including all Blocked Accounts,
concentration accounts, disbursement accounts, and all other bank accounts and
all deposits therein, provided, that, such Lien in Deposit Accounts shall be
limited to the Maximum Revolving Loan Amount;

(xiii) all money, cash or cash equivalents of any Grantor;

(xiv) all Supporting Obligations, Letters of Credit and Letter-of-Credit Rights
of any Grantor;

(xv) all Commercial Tort Claims, including, without limitation, the Commercial
Tort Claims listed on Annex I attached hereto;

(xvi) without limiting any of the foregoing, all Portfolios and agreements
relating thereto and all accounts receivable, consumer receivables, rights to
payment of a monetary obligation, whether or not earned by performance, and
other Accounts constituting any or all of the Portfolios;

(xvii) all right, title and interest of Grantors in and to all servicing
agreements, master servicing agreements, servicing and collection agreements and
other similar contracts and agreements relating to any Portfolio (or any portion
of a Portfolio) or Account (the “Servicing Agreements”) and any right to payment
arising under the Servicing Agreements; and

to the extent not otherwise included, all Proceeds, tort claims, insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include (i) any assets
leased or licensed to any Grantor from any unaffiliated third party if the
granting of a security interest therein is prohibited by or otherwise would
materially breach the terms of such lease or license, and (ii) the Stock of any
Person in which any Grantor owns less than 100% of the Stock if, and to the
extent that, such Grantor is prohibited from pledging, granting a security
interest in, or assigning such Stock, or (iii) any voting Stock of any
controlled foreign corporation (as that term is defined in the IRC, a “CFC”),
solely to the extent that (x) such Stock represents more than 65% of the
outstanding voting Stock of such CFC, and (y) pledging or hypothecating more
than 65% of the total outstanding voting Stock of such CFC would result in
material adverse tax consequences for such Grantor (all such assets and Stock
being hereinafter referred to as “Excluded Assets”); provided, however, that
(1) each Grantor shall use commercially reasonable efforts to obtain any and all
consents and/or waivers necessary for the granting of a security interest in
each such Excluded Asset by such Grantor to Lender that is material to the
operation of Grantors’ business or to the extent reasonably required by Lender,
and (2) no Grantor shall, without Lender’s prior

 

3



--------------------------------------------------------------------------------

written consent, which shall not be unreasonably withheld, on and after the
Closing Date, enter into any additional leases or licenses which contain any
such prohibition, which are, either individually or in the aggregate, material
to the operation of Grantor’s business. The foregoing exclusion shall in no way
be construed so as to limit, impair or otherwise affect Lender’s unconditional
continuing first-priority liens and security interests in and Liens (as
applicable) upon any Excluded Asset once any such applicable prohibition is no
longer in effect.

(b) As additional security for the payment and performance of the Guaranteed
Obligations, the Grantors hereby assign to Lender, any and all monies, payments
and proceeds (including proceeds of insurance and refunds of unearned premiums)
due or to become due under, and all other rights of the Grantors with respect
to, any and all policies of insurance now or at any time hereafter covering the
Collateral or any evidence thereof or any business records or valuable papers
pertaining thereto, and, at any time that both (x) an Event of Default shall
have occurred and is continuing and (y) any Loans are outstanding, the Grantors
hereby direct the issuer of any such policy to pay all such monies, sums and
amounts directly to the Lender to be applied to the Guaranteed Obligations. At
any time that both (x) an Event of Default shall have occurred and is continuing
and (y) any Loans are outstanding, the Lender may (but need not), in the
Lender’s name or in the Grantors’ name(s), execute and deliver proof of claim,
receive all such monies, payments and sums, endorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy.

(c) In addition, to secure the prompt and complete payment, performance and
observance of the Guaranteed Obligations and in order to induce Lender as
aforesaid, each Grantor hereby grants to Lender, a right of setoff against the
Collateral and all other property and assets of such Grantor held by Lender,
consisting of property described above in Section 2(a) and 2(b) now or hereafter
in the possession or custody of or in transit to Lender, for any purpose,
including safekeeping, collection or pledge, for the account of such Grantor, or
as to which such Grantor may have any right or power, which set off may be
exercised only if an Event of Default has occurred and is continuing.

3. LENDER’S RIGHTS: LIMITATIONS ON LENDER’S OBLIGATIONS.

(a) It is expressly agreed by Grantors that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable for the Collateral and all
aspects of the Collateral, including under each of its Contracts (for purposes
of this Security Agreement, the term Contracts shall include the Servicing
Agreements) and each of its Licenses to observe and perform all the conditions
and obligations to be observed and performed by it thereunder. Lender shall not
have any obligation or liability under any Contract or License by reason of or
arising out of this Security Agreement or the granting herein of a security
interest or Lien thereon or the receipt by Lender of any payment relating to any
Contract or License pursuant hereto. Lender shall not be required or obligated
in any manner to perform or fulfill any of the obligations of any Grantor under
or pursuant to any Contract or License, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or License, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 

4



--------------------------------------------------------------------------------

(b) Lender may, at any time upon the occurrence and continuance of a Default,
which is not reasonably capable of being cured, or Event of Default, upon notice
to any Grantor, notify Account Debtors, Servicing Agents and other Persons
obligated on the Collateral that Lender has a security interest therein, and
that payments shall be made directly to Lender upon the occurrence of an Event
of Default. Upon the occurrence and during the continuance of a Default, which
is not reasonably capable of being cured, or Event of Default, at the request of
Lender, in its reasonable business discretion, each Grantor shall notify Account
Debtors, Servicing Agents and other Persons obligated on Collateral that Lender
has a first-priority security interest in the Collateral. Once any such notice
has been given to any Account Debtor, Servicing Agent or other Person obligated
on the Collateral, the affected Grantor shall not give any contrary instructions
to such Account Debtor, Servicing Agent or other Person without Lender’s prior
written consent.

(c) Lender may at any time in Lender’s own name, in the name of a nominee of
Lender or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with Account Debtors, any Servicing Agent, parties to Contracts
and obligors in respect of Instruments to verify, to Lender’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts, payment
intangibles, Instruments or Chattel Paper or other Collateral.

4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Each Grantor has rights in and the power to transfer each item of the
Collateral (other than Excluded Assets) upon which it purports to grant a
security interest and Lien hereunder, free and clear of any and all Liens other
than Permitted Encumbrances.

(b) No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) by any Grantor in favor of Lender pursuant to this Security
Agreement or the other Loan Documents, (ii) in connection with any other
Permitted Encumbrances, and (iii) financing statements describing a Grantor’s
purchase of Collateral.

(c) This Security Agreement is effective to create a valid and continuing
security interest in and other Lien (as applicable) on the Collateral and, upon
the filing of the appropriate financing statements listed on Schedule I attached
hereto, a perfected security interest in favor of Lender on the Collateral, with
respect to which a security interest may be perfected by filing pursuant to the
Code. Such security interest in favor of Lender is senior and prior to all other
security interests and Liens in the Collateral, except Permitted Encumbrances,
and is enforceable as such as against any and all creditors of and purchasers
from any Grantor (other than purchasers and lessees of Accounts in the ordinary
course of business and non-exclusive licensees of General Intangibles in the
ordinary course of business). All action by any Grantor necessary or reasonably
desirable to protect and perfect such Lien on each item of the Collateral has
been duly taken.

 

5



--------------------------------------------------------------------------------

(d) Schedule II hereto lists all Instruments, Letter of Credit Rights and
Chattel Paper of each Grantor having a value of $100,000.00 or more. All action
by any Grantor reasonably necessary to perfect the security interest and Lien of
Lender on each item set forth on Schedule II (including the delivery of
originals thereof to Lender and the legending of all Chattel Paper as required
by Section 5(b) hereof) has been duly taken. The Lien of Lender on the
Collateral listed on Schedule II hereto is senior and prior to all other Liens,
except Permitted Encumbrances, that would be prior to the Liens in favor of
Lender as a matter of law, and is enforceable as such against any and all
creditors of and purchasers from any Grantor.

(e) Each Grantor’s name as it appears in official filings in the state of its
incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where material Collateral is stored or located, and the
locations of its primary books and records concerning the Collateral are set
forth on Schedules III-A - III-O, respectively, hereto. Each Grantor has only
one state of incorporation or organization.

(f) Each material Trademark and Copyright, if any, registered with or that is
the subject of an application with the United States Patent and Trademark
Office, or its foreign equivalents, or the United States Copyright Office or its
foreign equivalents, as applicable, each patent and each License is listed,
together with application or registration numbers, as applicable, in Schedule IV
hereto. Except as set forth in Schedule IV hereto, each Grantor, jointly and
severally, represents and warrants that all patents, Trademarks and Copyrights
which are necessary or material to the operations of such Grantor have been
registered with the United States Patent and Trademark Office or its foreign
equivalents or the United States Copyright Office or its foreign equivalents, as
applicable. This Security Agreement is effective to create a valid and
continuing Lien on and, upon filing of the Intellectual Property Security
Agreement with the United States Copyright Office and the United State Patent
and Trademark Office, perfected Liens in favor of Lender on each Grantor’ s
patents, Trademarks and Copyrights and such perfected Liens are enforceable as
such as against any and all creditors of and purchasers from any Grantor. Upon
filing of the Copyright Security Agreements with the United States Copyright
Office and filing of the Patent Security Agreements and the Trademark Security
Agreements with the United States Patent and Trademark Office and the filing of
appropriate financing statements listed on Schedule I hereto, all action
necessary or reasonably desirable to protect and perfect Lender’s Lien on each
Grantor’s patents, Trademarks or Copyrights shall have been duly taken.

(g) All motor vehicles, if any, owned by each Grantor are listed on Schedule V
hereto, by model, model year and vehicle identification number (“VIN”).

 

6



--------------------------------------------------------------------------------

5. COVENANTS. Each Grantor, jointly and severally, covenants and agrees with
Lender that from and after the date of this Security Agreement and until the
Termination Date:

(a) Further Assurances: Pledge of Instruments; Chattel Paper.

(i) At any time and from time to time, upon the written request of Lender and at
the sole expense of Grantors, each Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Lender may reasonably deem desirable to obtain the full benefits of
this Security Agreement and of the rights and powers herein granted, including
(A) using its commercially reasonable best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
Lender of any material License or Contract held by such Grantor and to enforce
the security interests granted hereunder; and (B) filing any financing or
continuation statements under the Code with respect to the Liens granted
hereunder or under any other Loan Document as to those jurisdictions that are
not Uniform Commercial Code jurisdictions. Each Grantor hereby authorizes Lender
to file and record in such public records offices as Lender may reasonably
determine such financing statements as Lender may reasonably determine relative
to the transactions contemplated by this Agreement.

(ii) Unless Lender shall otherwise consent in writing (which consent may be
revoked), after the occurrence and during the continuance of an Event of
Default, each Grantor shall deliver to Lender all Collateral having a value in
excess of $1,000,000.00 consisting of certificated securities (accompanied by
appropriate instruments of transfer executed in blank) promptly after such
Credit Party receives the same, and each Grantor shall acquire and maintain all
Portfolios consisting, in whole or in any material part, of negotiable
Documents, Chattel Paper, and/or Instruments having an original purchase price
in excess of $1,000,000.00 (unless otherwise agreed in writing by Lender) in a
commercially reasonable manner such that notice is given that Lender has been
granted a first-priority lien and security interest in and upon all such
Collateral consisting of negotiable Documents, Chattel Paper, and Instruments.
As part of each Grantor’s duties under this Section 5(a)(ii), each Grantor shall
(promptly after such Credit Party acquires an interest in any such Collateral)
place or cause to be placed on the face of each individual tangible item
constituting negotiable Documents, Chattel Paper, and Instruments having a value
in excess of $1,000,000.00, in a conspicuous manner, the following written
indication or legend: “This document has been assigned as collateral to BANK
LEUMI USA, a New York banking corporation, as Lender, and is subject to a lien
and security interest granted in favor of Lender.” Furthermore, each Grantor
shall (promptly after such Credit Party acquires an interest in any such
Collateral) indicate or cause to be indicated on each individual electronic or
intangible item constituting Chattel Paper, in a conspicuous manner, the
following electronic indication or legend: “This entry, information and material
and the rights arising thereunder have been assigned as collateral to BANK LEUMI
USA, a New York banking corporation, as Lender, and is subject to a lien and
security interest granted in favor of Lender.”

 

7



--------------------------------------------------------------------------------

(iii) Except as otherwise expressly provided for in the Loan Agreement, each
Grantor shall, in accordance with the terms of the Loan Agreement, obtain or use
its commercially reasonable best efforts to obtain waivers or subordinations of
Liens from landlords and mortgagees, and each Credit Party shall, except as
otherwise expressly provided for in the Loan Agreement, in all instances obtain
signed acknowledgements of Lender’s Liens from bailees having possession of any
Grantor’s material Goods that they hold for the benefit of Lender.

(iv) If required by the terms of the Loan Agreement and not waived by Lender in
writing (which waiver may be revoked), each Grantor shall obtain authenticated
Control Letters from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor having a value in excess of
$1,000,000.00.

(v) Reserved.

(vi) Each Grantor that is or becomes the beneficiary of a letter of credit
evidencing indebtedness in excess of $1,000,000.00 shall promptly, and in any
event within two (2) Business Days after becoming a beneficiary, notify Lender
thereof and enter into a tri-party agreement with Lender and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Lender and directing all payments thereunder to the
Collection Account, all in form and substance reasonably satisfactory to Lender.

(vii) Each Grantor shall take all steps necessary to grant the Lender control of
all electronic chattel paper having a value in excess of $1,000,000.00 in
accordance with the Code and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act.

(viii) Each Grantor hereby irrevocably authorizes the Lender at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Code or such jurisdiction,
or (ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral

 

8



--------------------------------------------------------------------------------

or timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor agrees to furnish any such information to the
Lender promptly upon request. Each Grantor also ratifies its authorization for
the Lender to have filed in any Uniform Commercial Code jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

(ix) Each Grantor shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Lender of any commercial tort claim (as
defined in the Code) having a value in excess of $1,000,000 acquired by it and
unless otherwise consented by Lender, such Grantor shall enter into a supplement
to this Security Agreement, granting to Lender a Lien in such commercial tort
claim and amending Annex I attached hereto.

(b) Maintenance of Records. Grantors shall keep and maintain, at their own cost
and expense, satisfactory and complete records of the Collateral, including a
record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral. Grantors
shall mark their books and records pertaining to the Collateral to evidence this
Security Agreement and the Liens granted hereby. If any Grantor retains
possession of any Chattel Paper or Instruments with Lender’s consent, such
Chattel Paper and Instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Bank Leumi USA, as Lender.”

(c) Covenants Regarding Patent, Trademark and Copyright Collateral.

(i) Grantors shall notify Lender promptly if they know or have reason to know
that any application or registration relating to any material patent, Trademark
or Copyright (now or hereafter existing) may become abandoned or dedicated, or
of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding any Grantor’s ownership of any patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
material patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving Lender prior written notice thereof, and, upon request of
Lender, Grantor shall execute and deliver any and all security agreements in
respect of such Intellectual Property (the “Intellectual Property Security
Agreements”) and supplements hereto as Lender may request to evidence Lender’s
Lien on such patent, Trademark or Copyright, and the General Intangibles of such
Grantor relating thereto or represented thereby.

(iii) Grantors shall take all actions necessary or requested by Lender to
maintain and pursue each application, to obtain the relevant registration and to

 

9



--------------------------------------------------------------------------------

maintain the registration of each of the material patents, Trademarks and
Copyrights (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

(iv) In the event that any of the material Intellectual Property Collateral is
believed by Grantor to be infringed upon, or misappropriated or diluted by a
third party, such Grantor shall promptly give notice thereof to Lender and to
the extent applicable comply with Section 5(a)(ix) of this Security Agreement
and such Grantor shall, unless such Grantor shall reasonably determine that such
Intellectual Property Collateral is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution, to recover any and all damages for such infringement, misappropriation
or dilution, take such other actions to enforce its right and protect such
Intellectual Property Collateral whether by action, suit, proceeding or
otherwise and take any and all other actions as Lender shall deem necessary or
appropriate under the circumstances to protect such Intellectual Property
Collateral.

(d) Indemnification. In any suit, proceeding or action brought by Lender
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, each Grantor will save, indemnify and
keep Lender harmless from and against all expense (including reasonable
attorneys’ fees and expenses), loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of the
Account Debtor or other Person obligated on the Collateral, arising out of a
breach by any Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to, or in favor of, such
obligor or its successors from such Grantor, except in the case of Lender, to
the extent: (i) such expense, loss, or damage is attributable to the gross
negligence or willful misconduct of Lender as finally determined by a court of
competent jurisdiction, or (ii) of Lender’s failure to act in a commercially
reasonable manner (as finally determined by a court of competent jurisdiction)
such that such failure is determined by a court of competent jurisdiction to be
egregious, unconscionable and beyond the standards of experienced commercial
lenders in similar circumstances. All such obligations of Grantors shall be and
remain enforceable against and only against Grantors and shall not be
enforceable against Lender.

(e) Compliance with Terms of Accounts, etc. Each Grantor will perform and comply
with all material obligations in respect of the Collateral and all other
material agreements to which it is a party or by which it is bound relating to
the Collateral.

(f) Limitation on Liens on Collateral. No Grantor will create, permit or suffer
to exist, and each Grantor will defend the Collateral against, and take such
other action as is necessary to remove, any Lien on the Collateral except
Permitted Encumbrances, and will defend the right, title and interest of Lender
in and to any of such Grantor’s rights under the Collateral against the claims
and demands of all Persons whomsoever.

 

10



--------------------------------------------------------------------------------

(g) Limitations on Disposition. No Grantor will sell, license, lease, transfer
or otherwise dispose of any of the Collateral, or attempt or contract to do so,
except for sales of Accounts and Portfolios in the ordinary course of business
as permitted by the Loan Agreement.

(h) Notices. Grantors will advise Lender promptly, in reasonable detail, (i) of
any Lien (other than Permitted Encumbrances) made or asserted against any of the
Collateral, and (ii) of the occurrence of any other event which could reasonably
be expected to have a Material Adverse Effect on the aggregate value of the
Collateral or on the Liens created hereunder or under any other Loan Document.

(i) Good Standing Certificates. Upon request by Lender, each Grantor shall
provide to Lender a certificate of good standing from its state of incorporation
or organization.

(j) No Reincorporation. Except as permitted in the Loan Agreement, no Grantor
shall reincorporate or reorganize itself under the laws of any jurisdiction
other than the jurisdiction in which it is incorporated or organized as of the
date hereof without the prior written consent of Lender, which consent shall not
be unreasonably withheld or delayed.

(k) Terminations; Amendments Not Authorized. Each Grantor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Lender and agrees that it will not do so without the prior written
consent of Lender.

(l) Authorized Terminations. Lender will promptly deliver to each Grantor for
filing or authorize each Grantor to prepare and file termination statements and
releases in accordance with the Loan Agreement.

6. LENDER’S APPOINTMENT AS ATTORNEY-IN-FACT.

On the Closing Date each Grantor shall execute and deliver to Lender a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date. The powers conferred on Lender under the Power of Attorney are solely to
protect Lender’s interests in the Collateral and shall not impose any duty upon
Lender to exercise any such powers. Lender agrees that (a) except for the powers
granted in clause (h) of the Power of Attorney, it shall not exercise any power
or authority granted under the Power of Attorney unless a Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing, and (b) Lender shall account for any moneys received by Lender in
respect of any foreclosure on or disposition of Collateral pursuant to the Power
of Attorney provided that Lender shall not have any duty as to any Collateral
(except as may be required by applicable law), and Lender shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers. LENDER OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL NOT BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE
TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF AND TO THE
EXTENT OF DAMAGES ARISING FROM THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

11



--------------------------------------------------------------------------------

7. REMEDIES: RIGHTS UPON DEFAULT.

(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Guaranty, the Loan Agreement, the other Loan Documents
and under any other instrument or agreement securing, evidencing or relating to
any of the Guaranteed Obligations, if a Default, which is not reasonably capable
of being cured, or any Event of Default shall have occurred and is continuing,
Lender may exercise all rights and remedies of a secured party under the Code.
Without limiting the generality of the foregoing, to the extent permitted by
law, each Grantor expressly agrees that in any such event Lender, without demand
of performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code and other applicable law), may forthwith enter upon the premises of such
Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Lender’s claim or action
and may collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, license, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at a public or private sale or sales, at any exchange at such
prices as it may deem acceptable, for cash or on credit or for future delivery
without assumption of any credit risk. Lender shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of Lender, the whole or any part of
said Collateral so sold, free of any right or equity of redemption, which equity
of redemption each Grantor hereby waives and releases. Such sales may be
adjourned and continued from time to time with or without notice. Lender shall
have the right to conduct such sales on any Grantor’s premises or elsewhere and
shall have the right to use any Grantor’s premises without charge for such time
or times as Lender deems necessary or advisable.

If any Event of Default shall have occurred and is continuing, each Grantor
further agrees, at Lender’s request, to assemble the Collateral and make it
available to Lender at a place or places designated by Lender which are
reasonably convenient to Lender and such Grantor, whether at such Grantor’s
premises or elsewhere. Until Lender is able to effect a sale, lease, or other
disposition of Collateral, Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Lender. Lender shall have no obligation to any Grantor to
maintain or preserve the rights of such Grantor as against third parties with
respect to Collateral while Collateral is in the possession of Lender. Lender
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of Lender’s remedies, with respect
to such appointment without prior notice or hearing as to such appointment.
Lender shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Guaranteed Obligations as provided in

 

12



--------------------------------------------------------------------------------

the Loan Agreement, and only after so paying over such net proceeds, and after
the payment by Lender of any other amount required by any provision of law, need
Lender account for the surplus, if any, to any Grantor. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against Lender arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence or willful
misconduct of Lender as finally determined by a court of competent jurisdiction.
Each Grantor agrees that ten (10) days prior notice by Lender of the time and
place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. Grantors shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Guaranteed Obligations, including any attorneys’
fees and other expenses incurred by Lender to collect such deficiency.

(b) Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

(c) To the extent that applicable law imposes duties on the Lender to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Lender (i) to fail to
incur expenses reasonably deemed significant by the Lender to prepare Collateral
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Lender against risks of loss, collection or
disposition of Collateral or to provide to the Lender a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Lender in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 7(c) is to provide non-exhaustive indications
of what actions or omissions by the Lender would not be commercially
unreasonable in the Lender’s exercise of remedies against the Collateral and
that other actions or omissions by the Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7(c).
Without limitation upon the foregoing, nothing contained in this Section 7(c)
shall be construed to grant any rights to any Grantor or to impose any duties on
Lender that would not have been granted or imposed by this Security Agreement or
by applicable law in the absence of this Section 7(c).

 

13



--------------------------------------------------------------------------------

(d) Lender shall not be required to make any demand upon, or pursue or exhaust
any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Guaranteed Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefore or any direct or indirect guarantee
thereof. Lender shall not be required to marshal the Collateral or any guarantee
of the Guaranteed Obligations or to resort to the Collateral or any such
guarantee in any particular order, and all of its and their rights hereunder or
under any other Loan Document shall be cumulative. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Lender, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise.

8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the purpose of
enabling Lender to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Lender shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Lender an irrevocable (until the Termination Date), nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, all without compensation to Grantor.

9. LIMITATION ON LENDER’S DUTY IN RESPECT OF COLLATERAL. Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control. Lender shall not have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
Lender, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.

10. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Guaranteed Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

14



--------------------------------------------------------------------------------

11. NOTICES. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Security Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Loan Agreement.
Notices to any Grantor shall be made to Borrower Representative on behalf of
such Grantor and any such notice when delivered to Borrower Representative in
accordance with the provisions of the Loan Agreement shall be deemed made on the
applicable Grantor.

12. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Loan Agreement
and the other Loan Documents which, taken together, set forth the complete
understanding and agreement of Lender and Grantors with respect to the matters
referred to herein and therein. Except as otherwise specifically provided, if
any provision contained in this Security Agreement or any other Loan Document
conflicts with any provision in the Loan Agreement, the provision in the Loan
Agreement shall govern and control.

13. NO WAIVER; CUMULATIVE REMEDIES; AMENDMENTS. Lender shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Lender and then only to the extent therein set forth. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Lender and the
applicable party to be charged.

14. LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

15



--------------------------------------------------------------------------------

15. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.

16. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantors hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Lender, hereunder, inure to the
benefit of Lender, all future holders of any instrument evidencing any of the
Guaranteed Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or the Guaranteed
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to Lender hereunder. No Grantor may assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Security Agreement.

17. COUNTERPARTS. This Security Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be executed by manual
signature, facsimile or, if approved in writing by Lender, electronic means, all
of which shall be equally valid.

18. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE GUARANTEED OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH
GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN
NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GRANTORS, AND LENDER
PERTAINING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, PROVIDED, THAT LENDER AND GRANTORS ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE GUARANTEED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF LENDER. EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH

 

16



--------------------------------------------------------------------------------

COURT. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH ON ANNEX I TO THE LOAN
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

19. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG LENDER AND GRANTORS ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN
CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO.

20. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

21. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

22. ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 18 and Section 19, with its counsel.

23. BENEFIT OF LENDER. All Liens granted or contemplated hereby shall be for the
benefit of Lender, and all proceeds or payments realized from Collateral in
accordance herewith shall be applied to the Guaranteed Obligations in accordance
with the terms of the Loan Agreement.

24. ADDITIONAL GRANTORS. The initial Grantors hereunder shall include the Credit
Parties as are signatory hereto. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a counterpart of this Security
Agreement substantially in the form of Exhibit B

 

17



--------------------------------------------------------------------------------

attached hereto. Upon delivery of any such counterpart to Lender, notice of
which is hereby waived by the Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if such Additional Grantor were
an original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder nor by any election of Lender not to cause any
Credit Party or any other Person to become an Additional Grantor hereunder. This
Security Agreement shall be fully effective as to any Grantor that is or becomes
a party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

[Signature Pages to Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

ASTA FUNDING, INC., a Delaware corporation By:     Name:   Gary Stern Title:  
President

[Signatures continued on next page]

Security Agreement Asta - Funding, Inc.

 



--------------------------------------------------------------------------------

[Signatures continued on next page]

 

BANK LEUMI USA,

a New York banking corporation, as Lender

By:     Name:   Title:   Its Duly Authorized Signatory

 

By:     Name:   Title:   Its Duly Authorized Signatory

Security Agreement Asta - Funding, Inc.

 



--------------------------------------------------------------------------------

[GUARANTOR]

ANNEX I

COMMERCIAL TORT CLAIMS

None

 



--------------------------------------------------------------------------------

SCHEDULE I

to

SECURITY AGREEMENT

FILING JURISDICTIONS

 

Credit Party   Filing Jurisdiction Asta Funding, Inc.   Delaware

 



--------------------------------------------------------------------------------

SCHEDULE II

to

SECURITY AGREEMENT

INSTRUMENTS

CHATTEL PAPER

AND

LETTER OF CREDIT RIGHTS

Instruments

None

Chattel Paper

None

Letter of Credit Rights

None

 



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL AND RECORDS CONCERNING COLLATERAL
OF ASTA FUNDING, INC.

 

I.

Grantor’s official name: ASTA FUNDING, INC.

 

II.

Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): Corporation

 

III.

Organizational identification number issued by Grantor’s state of incorporation
or organization or a statement that no such number has been issued: 2525976

 

IV.

State or Incorporation or Organization of Grantor: Delaware

 

V.

Chief Executive Office and principal place of business of Grantor:

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

VI.

Corporate Offices of Grantor:

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

VII.

Warehouses: None

 

VIII.

Other Premises at which Collateral is Stored or Located: None

 

IX.

Locations of Records Concerning Collateral: 524 Grand Avenue, Englewood, NJ
07632, Units 1022, 1052 and 1053

 



--------------------------------------------------------------------------------

SCHEDULE IV

to

SECURITY AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

None.

 



--------------------------------------------------------------------------------

SCHEDULE V

to

SECURITY AGREEMENT

MOTOR VEHICLES OWNED

None.

 